Title: To Thomas Jefferson from François Navoni, 12 May 1804
From: Navoni, François
To: Jefferson, Thomas


          
            Monsieur
            Caillery le 12. May 1804.
          
          Jusqu’au moment je n’ai pas eté honnoré de reponse á touts mes Depeches, que trés respectueusement j’avais humilié a Sa grandeur et Justice, le dernier du 12. Xmbre. passé, et par les mêmes je me Suis fait un devoir de lui exposer le plus convenable, et de lui attester mon empressement, et fidelité, que de pouvoir meriter de plus les graces du Puissant Gouvernement.
          je repette par la presente mes offres autant plus pour etablir le Commerce de notre bon Sel selons les instructions et details que je me suis fait un devoir de lui humilier, annimé par Monsieur le Commandeur Maurris, que presentement j’ai appris qu’il se trouve a la Capitale, et certainement aura donné des informations de ma personne, qu’il m’a bien connu, lui ayant donné des preuves d’un vrai impressement, que de lui rendre toutes politesses bien dües a son Caractere et personne; je me flatte de reussir dans mes desirs, que de rendre quelque utilité au Commerçe avec les Carguaison de Sel, que tout autre article de ces parages.
          Ces joûrs passés arriva un Battiment de Tunis et apporta l’heureuse nouvelle que Monsr. le Consul General des Etats Unis destiné pour Alger, qui se trouvoit a Tunis, en compagnie du chargé Monsieur Dewize mon intime ami, chercha la maison ou demeuroit la Demoiselle Annete Porcile et sa Mere Esclaves a Tunis depuis quelques années, la quelle Demoiselle, par un acte de grandeur et de generosité de Monsr. Weillam Eiton egalement que j’etois en correspondance, allors Consul des Etats a Tunis, a voulu se rendre garant porté de la Charité pour l’humanité, du rachat de laditte fille de la Somme de 5000. Piastres d’Espagne, et livrer des embarras, et des Vexations des Turcs une Fille; Dont le Consul destiné a Alger fit sentir a la ditte famille, que la Soùveraineté, et Clemence du Puissant Gouvernement des Etats, avoient cedé a la ditte Somme de 5000. Piastres d’Espagne, et qu’elle pouvoit se rendre chés elle dans cette Ville, et plus qu’il esperoit de les faire conduire avec une Fregatte de l’Etat.
          Monsieur, ne pourra jamais croire l’Eclat que cette nouvelle a fait içi, vraiment se peut dire un coup du Ciel qui a penetré la même grandeur d’un Gouvernement sans egal, que le bon Dieu benira des actes aussi Eroïques, et presque sans exemple.
          Ce Gouvernement a vraiment aplaudi une si belle Charité, et j’ai appris que le Royal Prince le Vice Roy en donnera part a S.M. Sarde actuellement a Rome, ainsi que le Pere de la Fille, qui est venu chés moi, me repettant les remerciments les plus Sinceres, et les obligations, et que par Son même devoir il a Ecrit a vous, Monsieur, une Lettre de remerciments par la voye de Monsr. Dewiz a Tunis.
          De mon cotté aussi j’avance mes graces et reconnoissence autant plus que par ma derniere j’avois recommendé la ditte fille a la grandeur des Etats; affaire qui m’a procuré toute consideration.
          Au moment qui arriveront des Fregates de l’Etât, ou Battiments Marchands, je continuerai a donner des mêmes preuves d’empressement, et de me procurer les graces que le Gouvernement Jugera que Je puisse meriter. Je continue ma correspondance avec les Consuls, pour tacher d’Etablir quelque Commerce, comme aussi Monsieur, vous aurés la bonté d’annimer de ma part les Messieurs de la Chambre du commerce de prendre en consideration le tout, leur ayant deja Ecrit precedemment avec l’uni projet du Sel &a.
          L’Escadre Anglaise Amiral Monsr. Nelsson frequente toujoûrs ces parages ors d’un coté, ors d’un autre, e quelquefois il arrive içi des Fregates les quelles n’abbandonnent pas le Canal de la Corse qu’il est presque comme bloqué.
          Nous avons la nouvelle qu’une Escadre Russe de 24. Voiles a passè l’amer noire, et que presentement se trouve a Corfou, on dit qu’ils viendront dans ces mers, se divisant par la Ciçile, Messine, et Sardaigne, a son tems je l’informerai de tout ce qu’il pourra arriver.
          Le Commerçe dans ces parages lenguit toujoûrs a l’Excés, les Corsaires Anglais le ruinent, ils ne font qu’arreter des Battiments de queconque nation et les conduire a Malte pour juger leur chargement, ou pour prise ou pour arret, toujoûrs ils embarrassent la Navigation et ruinent le Commerce; le plus etonnant est qu’il n’y-a pas des Corsaires Français dans ces parages, personne ne peut pas comprendre une tele lenteur.
          De S.M. le Roy de Sardaigne, il ne s’en parle pas, il est toujoûrs a Rome sans aucune decision, ni de Ses Etats, ni indemnisation, touts ces inconvenients produisent a cette pauvre Sardaigne des effets qui ne peuvent pas se Suporter.
          De l’Escadre des Etats dernierement j’ai appris qu’elle se trouvoit dans les parages de Tripoli, qui croise dans ses environs, si j’aurai des nouvelles interessantes je les communiquerai a l’instant.
          Pardon Monsieur, si je suis Ennuyeux; c’est un vrai acte de mon devoir; vous pouvés librement disposer de moi qu’avec empressement vous serés obbeï; et avec le plus humble respect, et Veneration je suis.
          Monsieur. Le Trés Humble Le Trés obbeissant et Très Fidele Serviteur et Sujet—
          
            François de Navoni Agent.
          
         
          Editors’ Translation
          
            
              Sir,
              Cagliari, 12 May 1804
            
            I have not yet been honored with a response to all the reports I respectfully submitted to your greatness and justice. In the most recent one, last 12 Dec., and in the others, I felt it my duty to write and show my attentiveness and faithfulness in order to warrant favor from your powerful government.
            I am reiterating my offers to establish trade of our excellent salt according to the guidelines and details I felt it my duty to send you. I am encouraged by Commodore Morris, who, I have learned, is currently in the capital and will have provided information about me. He knows me well for having given all the signs of cordiality and courtesy fitting his character and rank. I am confident of succeeding in my goal, which is to further trade through shipments of salt and other related goods.
            A ship arrived recently from Tunis bringing the happy news that the United States consul general, who was in Tunis en route to Algiers, sought out, with my close friend, Mr. Davis, the house where Miss Annette Porcile and her mother were staying. This young woman had been a slave in Tunis for several years when the United States consul in Tunis, Mr. William Eaton, with whom I have also been in correspondence and who was inspired by a love of humanity, generously and magnanimously proposed to pay a ransom of 5,000 Spanish piastres to free her from the trials and humiliations inflicted by the Turks. The consul, who was headed for Algiers, informed the family that the mercy and sovereignty of the powerful American government had paid the sum of 5,000 Spanish piastres and that she could return home. Moreover, he wished to take Annette and her mother on a government frigate.
            Sir, you cannot imagine the effect of this news here. One could say an act of heaven had penetrated the munificence of a government without equal, which God will bless for such heroic and almost unprecedented acts.
            
            My government applauded such wonderful generosity. I learned that the royal prince viceroy will inform the king of Sardinia, who is currently in Rome, as well as the young woman’s father, who came to see me, repeating his sincerest thanks and indebtedness. These sentiments have prompted him to send you a letter of appreciation through Mr. Davis in Tunis.
            I add my own gratitude, especially since, in my last letter, I had recommended this woman to the magnanimity of the United States. This affair brings me great satisfaction.
            Whenever government or commercial ships arrive, I shall continue to be assiduous and earn whatever favor the government deems warranted. I am pursuing my correspondence with the consuls to try to establish trade. Please be good enough to urge the members of the chamber of commerce to consider the request I sent them about the salt project.
            The British squadron of Admiral Nelson is still in the area, sometimes on one side, sometimes on the other. From time to time frigates arrive and do not leave, so the Corsican Channel is almost blockaded.
            We learned that a Russian squadron of 24 sail came from the Black Sea and is now at Corfu. It is said that they will come into these waters, between Sicily, Messina, and Sardinia. I will inform you of whatever happens.
            Commerce is languishing here, ruined by British privateers. They stop all nations’ ships and take them to Malta to assess their cargos for blockage or seizure. They disrupt navigation and destroy trade. The most extraordinary thing is that there are no French privateers in the area. No one can understand why they are so slow in coming.
            No one talks about the king of Sardinia. He is in Rome, and there has been no decision about his states or about indemnification. All these disruptions have unbearable consequences for poor Sardinia.
            I learned recently that the American squadron was near Tripoli. If I hear anything interesting, I will immediately let you know.
            Forgive me, Sir, if this is tedious. It is a sign of my dedication. You may dispose of me as you wish, and I shall obey. With the most humble respect and devotion, I am, 
            Sir, your very humble, obedient, and faithful servant and subject.
            
              François de Navoni, Agent
            
          
        